UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
DUSHON FOSTER,

                Petitioner,
                                                           O R D E R
          - against -
                                                   16 Civ. 4529 (NRB)
UNITED STATES OF AMERICA,

               Defendant.
---------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS on June 14, 2016 petitioner filed a motion in the

United States Court of Appeals for the Second Circuit for an order

authorizing this Court to consider a successive or second motion

to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255(h)(2); and

     WHEREAS on June 15, 2016, petitioner filed in this Court a

successive motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255, see ECF No. 1; and

     WHEREAS as of the date of this Order, petitioner’s motion

pursuant to 28 U.S.C. § 2255(h)(2) has not been authorized; and

     WHEREAS absent the requisite authorization from the Court of

Appeals, this Court lacks jurisdiction to resolve the motion that

remains pending in this action; and

     WHEREAS   on   or   around   February   24,   2017,    petitioner   was


                                     1
released from the custody of the Bureau of Prisons; it is hereby

        ORDERED that the above-captioned action be, and hereby is,

dismissed without prejudice to restoring the action should the

Court of Appeals authorize petitioner to proceed in this matter.

        The Clerk of Court is respectfully directed to close this

case.

        SO ORDERED.

DATED:      New York, New York
            April 14, 2020


                                 ____________________________
                                 NAOMI REICE BUCHWALD
                                 UNITED STATES DISTRICT JUDGE




                                   2
